          Case 1:20-cv-04160-JGK-OTW Document 50 Filed 09/07/21 Page 1 of 4
                                                                                         21st Floor
                                                                                         1251 Avenue of the Americas
                                                                                         New York, NY 10020-1104

                                                                                         Elizabeth A. McNamara
                                                                                         (212) 489-8230 tel
                                                                                         (212) 489-8340 fax

                                                                                         lizmcnamara@dwt.com




                                                September 7, 2021




Hon. John G. Koeltl
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, N.Y. 10007-1312

Re:        Hachette Book Group, Inc. et al. v. Internet Archive et al.,
           1:20-CV-04160-JGK (S.D.N.Y)


Dear Judge Koeltl:

        Pursuant to Individual Rule 1.E. of this Court, we respectfully submit this letter motion
on behalf of all parties in the above-captioned action to request an extension of certain dates set
forth in the Revised Scheduling Order dated April 5, 2021. See Dkts. 44. Good cause exists for
a limited three-month extension of current deadlines.1 The Revised Scheduling Orders currently
impose the following pertinent deadlines:

    Deadline to complete fact depositions (close of fact                  Friday September 24, 2021
    discovery)

    Deadline to complete expert reports: issues on which each Friday October 29, 2021
    party bears the burden of proof

    Deadline to serve rebuttal expert reports: issues on which Friday December 10, 2021
    each party does not bear the burden of proof, but not
    limited to responding to the opening reports. Any
    response to the opening reports must be contained in the
    rebuttal reports, however.


1
    The parties have requested and received one previous extension of the discovery deadlines. See Dkts. 33-34.




4819-1998-7193v.2 0092453-000002
         Case 1:20-cv-04160-JGK-OTW Document 50 Filed 09/07/21 Page 2 of 4




Hon. John G. Koeltl
September 7, 2021
Page 2



    Deadline to serve reply reports. Reply reports are limited            Monday January 10, 2022
    to responding to the rebuttal reports.

    End of all discovery                                                  Friday January 21, 2022

    Deadline for dispositive motions                                      Tuesday February 22, 2022

    Briefs in opposition to dispositive motions due                       Thursday March 31, 2022

    Reply briefs in further support of dispositive motions due Friday April 22, 2022

        There has been extensive progress on discovery. The parties completed party document
productions and exchanged privilege logs within the deadlines set by the Revised Scheduling
Order, i.e., June 18 and June 30, 2021, respectively. The parties have also begun scheduling
depositions. But looking ahead, it has become clear that more time is required to process the
voluminous documentary evidence produced in this case. It inevitably takes a lot of time to
review and synthesize such large volumes of documents and more time is required to prepare for
the substantial number of fact witness depositions that will be required, particularly given
additional persons identified in each party’s amended initial disclosures. Given those burdens, it
is no longer possible to compete fact discovery by the current September 24, 2021 deadline.

        An extension of the discovery deadlines is also warranted to give the parties an
opportunity to resolve discovery disputes. Internet Archive filed a letter motion on August 9,
2021 seeking to compel Plaintiffs to produce additional commercial performance data. Dkt. 47.
Plaintiffs have opposed this motion. But, if the Court orders the data to be produced, Plaintiffs
contend they would need months to do so given the technical complexities involved. Dkt. 49.
The parties respectfully submit that an extension is necessary in order to resolve this discovery
dispute – and any others that will likely require the Court’s attention.2

        The parties also believe that the requested extension will make it more likely that major
witnesses can be deposed in person. As the parties noted in their previous letter to the Court
dated April 5, 2021, there was optimism that COVID-19 vaccines would make it possible for
Plaintiffs’ New York-based counsel to depose Internet Archive witnesses in California (and vice
versa). Unfortunately, the rapid emergence of the Delta variant has created new safety concerns
and a climate of uncertainty. While the parties still hope to be able to conduct depositions in
person, the proposed extension will provide additional time needed to work out COVID-19
2
  The parties recently have exchanged 30(b)(6) topics – and responses and objections thereto – and are working to
establish a suitable deposition schedule. The parties are still meeting and conferring concerning the breadth of the
topics and documents withheld based on assertions of privilege.



4819-1998-7193v.2 0092453-000002
         Case 1:20-cv-04160-JGK-OTW Document 50 Filed 09/07/21 Page 3 of 4




Hon. John G. Koeltl
September 7, 2021
Page 3


ground rules to ensure the safety of the parties and their witnesses. It is also hoped that the
COVID-19 situation will improve in the fall – or at least stabilize to a point where responsible
decisions can be made about travel and in-person depositions.

       For these reasons, the parties respectfully request an extension of the deadlines set forth
above and an order imposing the following schedule, which is reproduced in the Second Revised
Scheduling Order annexed hereto:

    Deadline to complete fact depositions (close of fact                  Friday December 17, 2021
    discovery)

    Deadline to complete expert reports: issues on which each Thursday January 14, 2022
    party bears the burden of proof

    Deadline to serve rebuttal expert reports: issues on which Friday February 25, 2022
    each party does not bear the burden of proof, but not
    limited to responding to the opening reports. Any
    response to the opening reports must be contained in the
    rebuttal reports, however.

    Deadline to serve reply reports. Reply reports are limited            Friday March 25, 2022
    to responding to the rebuttal reports.

    End of all discovery                                                  Friday April 1, 2022

    Deadline for dispositive motions3                                     Friday April 29, 2022

    Briefs in opposition to dispositive motions due                       Friday June 10, 2022

    Reply briefs in further support of dispositive motions due Friday July 8, 2022


3
  The parties note that the September 8, 2020 Scheduling Order provides that dates for submitting the Joint Pretrial
Order (together with Memoranda of Law, Requests to Charge, Proposed Voir Dire, Proposed Findings of Fact and
Conclusions of Law, as appropriate) shall be three (3) weeks from the decision on the dispositive motion. The ready
trial date shall be adjourned to a date four (4) weeks after the decision on the dispositive motion. The parties will
continue to abide by these dates unless and until otherwise ordered, but note that it will likely be necessary for the
parties to request an additional adjournment to allow sufficient time to prepare for trial (assuming this case is not
disposed on summary judgment).



4819-1998-7193v.2 0092453-000002
        Case 1:20-cv-04160-JGK-OTW Document 50 Filed 09/07/21 Page 4 of 4




Hon. John G. Koeltl
September 7, 2021
Page 4


        All parties consent to entry of the Revised Scheduling Order. Counsel for defendant
Internet Archive has consented to this request for the proposed extension. Thank you for your
consideration of this request.

                   Best regards,

                   /s/ Elizabeth A. McNamara

                   Elizabeth A. McNamara


cc:      Counsel of Record (via ECF)




4819-1998-7193v.2 0092453-000002
